Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 1 of 20 PageID 385



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

ALVA JOHNSON,
Individually and On Behalf of All Others
Similarly Situated,

       Plaintiff,                                      Case No. 8:19-cv-00475-WFJ-SPF

v.

DONALD J. TRUMP,
In his Individual Capacity and
DONALD J. TRUMP FOR PRESIDENT, INC.,

      Defendants.
_____________________________________/

              DEFENDANT DONALD J. TRUMP FOR PRESIDENT, INC.’S
             MEMORANDUM IN OPPOSITION TO PLAINTIFF’S MOTION
               TO CONDITIONALLY CERTIFY COLLECTIVE ACTION

I.     Introduction

       A plaintiff seeking conditional certification of a collective action must proffer evidence

to show both that (1) there are other similarly situated individuals, and that (2) similarly situated

individuals desire to opt in to the lawsuit. See Dybach v. Fla. Dep't of Corr., 942 F.2d 1562,

1567 (11th Cir. 1991) (citations omitted). Here, Plaintiff has done neither.

       Unsupported assertions are insufficient to satisfy Plaintiff’s burden at the conditional

certification stage. Id. at 1567 (citations omitted). As explained in detail below, Plaintiff’s

claims that there are similarly situated individuals are mere conclusory assertions without

evidentiary support and cannot satisfy her burden of proof.

       Moreover, conditional certification may not be used to determine whether others desire

to join. See, e.g., Mackenzie v. Kindred Hosps. E., L.L.C., 276 F. Supp. 2d 1211, 1220-21 (M.D.

Fla. 2003) (citing Dybach, 942 F.2d at 1567-68 (other citation omitted)); Kubiak v. S.W.
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 2 of 20 PageID 386



Cowboy, Inc., No. 3:12-cv-1306-J-34JRK, 2014 U.S. Dist. LEXIS 80225, *36 (M.D. Fla. June

12, 2014) (citation omitted). Here, the declarations proffered with Plaintiff’s motion do not

even mention (in conclusory fashion or otherwise) any desire – by anyone – to opt in; instead,

Plaintiff’s motion simply invites the Court to speculate and assume – without any true supporting

evidence – that others desire to join.

        Accordingly, the motion for certification is facially deficient and should be denied.

II.     Relevant Legal Standards for Conditional Certification of an EPA Claim

        A.      General Standard

        Before certifying a case as a collective action, a “district court should satisfy itself that

there are other employees . . . who desire to ‘opt-in’ and who are ‘similarly situated’ with respect

to their job requirements and with regard to their pay provisions.”1 Plaintiff bears the burden to

demonstrate that the class she proposes should be conditionally certified.2 This includes the

“burden of showing that additional employees are interested in opting into the case.”3 According

to the Eleventh Circuit, unsupported conclusory assertions are insufficient to satisfy Plaintiff’s

burden at the conditional certification stage.4 As a result, the court cannot conditionally certify a

collective action based on unsupported, conclusory assertions by Plaintiff, by other declarants, or

by Plaintiff’s counsel.5


1
  Dybach, 942 F.2d at 1567-68 (11th Cir. 1991).
2
  Grayson v. K Mart Corp., 79 F.3d 1086, 1097 (11th Cir. 1996).
3
  See Kessler v. Lifesafer Serv. Providers, LLC, No. 6:06-cv-1442-Orl-19JGG, 2007 U.S. Dist. LEXIS
102490, at *8 (M.D. Fla. Apr. 26, 2007), affirmed by, adopted by, motion denied by, 2007 U.S. Dist.
LEXIS 38276 (M.D. Fla. May 25, 2007).
4
  See Dybach, 942 F.2d at 1567; Haynes v. Singer Co., 696 F.2d 884, 887-88 (11th Cir. 1983).
5
  Wallace v. Club Climaxxx, Inc., No. 1:17-cv-22585-UU, 2018 U.S. Dist. LEXIS 194127 at *6 (S.D. Fla.
May 11, 2018) (citing Haynes, 696 F.2d at 887-88). See also Gibbs v. MLK Express Servs., LLC, No.
2:18-cv-434-FtM-38MRM, 2019 U.S. Dist. LEXIS 78007, at *29-30 (M.D. Fla. Mar. 28, 2019) (“Vague
and conclusory allegations are insufficient to show that conditional certification is appropriate.”)
(citations omitted); Parker v. Taxprep1, Inc., No. 5:13-cv-451-Oc-22PRL, 2014 U.S. Dist. LEXIS
184589, at *4-5 (M.D. Fla. Apr. 2, 2014) (conclusory affidavits are insufficient to support conditional
certification) (citation omitted); Lee v. Sky Plumbing, Inc., No. 6:09-cv-2109-Orl-31DAB, 2010 U.S. Dist.
                                                   2
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 3 of 20 PageID 387



        B.      Conditional Certification Cannot Be Used to Determine Whether Others
                Desire To Join

        “Certification of a collective action and notice to a potential class is not appropriate to

determine whether there are others who desire to join the lawsuit.”6 Plaintiff must proffer

evidence, before conditional certification, that similarly situated individuals desire to join.7

        C.      Eleventh Circuit Unequivocally Defines “Conclusory” Assertions

        A statement is conclusory if it “[e]xpress[es] a factual inference without stating the

underlying facts on which the inference is based.”8 A statement that the declarant performed the

same work as her purported comparators is, “by definition, conclusory.”9 The Eleventh Circuit

also has said that a statement that plaintiffs were treated differently because of protected class

status is a statement that “epitomizes speculation.”10



LEXIS 26286, at *6-7 (M.D. Fla. Mar. 1, 2010) (denying motion for conditional certification where “[t]he
conclusory allegations of one other putatively similarly situated employee . . . fall well-short of the
detailed allegations required to support collective treatment.”).
6
  Kubiak, 2014 LEXIS 80225, *36 (M.D. Fla. June 12, 2014) (emphasis in original) (citation omitted);
accord Mackenzie, above (citing Dybach); Kessler, 2007 U.S. Dist. LEXIS 102490, at *8 (M.D. Fla. Apr.
26, 2007), affirmed by, adopted by, motion denied by, 2007 U.S. Dist. LEXIS 38276 (M.D. Fla. May 25,
2007).
7
   See Dybach, McKenzie, Kubiak, and Kessler, above. In Kubiak, plaintiffs, servers at a restaurant,
claimed their employer violated the FLSA by requiring them to participate in an unlawful tip pooling
arrangement. 2014 U.S. Dist. LEXIS 80225, at *36. At the time of the motion for conditional
certification, there were three named plaintiffs and six others who had filed notices of consent to join. Id.
Plaintiffs contended that there were more than 200 other servers who had been subjected to the same
unlawful policy. Id. Plaintiff’s declarations stated that they “believe[d]” or “kn[e]w” that others would
like to join if they would not be subject to retaliation, but they did not identify, by name, anyone who
desired to opt in. Id. at 19-21. After holding that the Plaintiff must proffer evidence before conditional
certification showing that similarly situated individuals desire to join, id. at 36, this Court held that
“Plaintiffs' conclusory statements and ‘mere belief or unsupported expectations’ that others desire to join,
without providing any specific facts to support their belief that other employees are interested in opting
in, do not provide a sufficient basis for certification”). Id. at *49 (citations omitted).
8
  Hamilton v. Sikorsky Aircraft Corp., ___ Fed. Appx. ___, No. 18-11378, 2019 U.S. App. LEXIS 2561,
at *12-13 (11th Cir. Jan. 25, 2019) (citing Black's Law Dictionary (10th ed. 2014)).
9
  Id. (evaluating a statement that declarant “performed the same work as [her] white, male colleagues who
were L5s”).
10
   Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th Cir. 2008) (allegation that plaintiffs
were “denied promotions . . . and treated differently than similarly situated white employees solely
because of [] race”).
                                                     3
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 4 of 20 PageID 388



        D.       Establishing that a Comparator Is “Similarly Situated”

        To prove a violation of the EPA, Plaintiff must prove the Campaign “paid employees of

opposite genders different wages for equal work for jobs requiring equal skill, effort, and

responsibility, and which are performed under similar working conditions.”11 The Eleventh

Circuit’s construction of the EPA requires the positions be “substantially equal.”12 The

“substantially equal” inquiry “focuses on the primary duties of each job, not those which are

incidental or insubstantial.”13

III.    Summary of Facts14

        Plaintiff’s motion asks the Court to conditionally certify her EPA claim as a collective

action, under 29 U.S.C. § 216(b). The “evidence” Plaintiff proffers in support of conditional

certification consists only of (1) her own declaration (“Plaintiff’s Dec.,” Doc. 34-5), (2) the

declaration of Omarosa Manigault Newman (“Newman Dec.,” Doc. 34-3), and (3) the

declaration of statistician Phillip M. Johnson (“P. Johnson Dec.,” Doc. 34-4). Plaintiff’s

Declaration and Newman’s Declaration are both made “based upon personal knowledge and/or

upon information and belief.”15

        None of the declarations proffer any evidence of any individual similarly situated to

Plaintiff, and none of the declarations even asserts, much less proffers evidence, that anyone


11
   Hamilton, 2019 U.S. App. LEXIS 2561, at *9 (citations omitted).
12
   Brock v. Georgia Southwestern College, 765 F.2d 1026, 1032 (11th Cir. 1985).
13
   Miranda v. B & B Cash Grocery Stores, Inc., Case No. 88-1735-CIV-T-10C, 1990 U.S. Dist. LEXIS
9350, at *14-16 (M.D. Fla. May 4, 1990) (citing Goodrich v. International Bh’d. of Elec. Wkrs., AFL-
CIO, 815 F.2d 1519, 1524 (D.C. Cir. 1987)).
14
   Many of the allegations in the Complaint, in Plaintiff’s motion for certification, and in the declarations
Plaintiff proffers in support of her motion, are blatantly false. This response focuses on issues and facts
pertinent to conditional certification. The Campaign has not endeavored to address each of Plaintiff’s
false and misleading contentions, and in some cases assumes that the allegations made by Plaintiff and
her declarants are true. Accordingly, any failure to challenge in this memorandum a contention by
Plaintiff or one of her declarants should not be deemed as an admission, express or tacit, of the truth or
accuracy of any of Plaintiff’s assertions or any of the assertions in the declarations proffered by Plaintiff.
15
   Doc. 34-5, p.2, ¶ 1; Doc. 34-3, p.2, ¶ 1.
                                                       4
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 5 of 20 PageID 389



(similarly situated or otherwise) desires to join this action.

        Instead, other than boilerplate, and brief descriptions of Plaintiff’s and Newman’s own

jobs, the sum total that Plaintiff proffers is:

        1.      Identical conclusory assertions by Plaintiff and Newman that Defendant had
                “uniform compensation policies and practices [governing] all components of . . .
                pay” for “[a]ll employees.”16

        2.      Identical conclusory assertions by Plaintiff and Newman that each “believe[s]”
                that Defendant paid women less than men for “perform[ing] the same or similar
                job duties under similar working conditions.”17 There is no description of job
                duties of anyone, male or female, other than Plaintiff and Newman.

        3.      Plaintiff’s vague, conclusory assertion that five (5) men had unspecified job
                duties similar to hers but were paid more than she was paid.18

        4.      Newman’s conclusory assertion that one (1) man had unspecified job duties
                similar to hers but was paid more than she was paid.19

        5.      P. Johnson’s flawed statistical analysis fails to provide specific information about
                any similarly situated individual, and provides only average compensation data
                without any analysis of whether men and women were paid similar wages for
                similar work, and, when carefully examined, actually shows that women and
                men were paid nearly exactly the same.20

        Repeating for emphasis, Plaintiff has not proffered any evidence that any individual

desires to join this action.21




16
   Doc. 34-5, p.3, ¶ 7; Doc. 34-3, p.3, ¶ 5. There is no description of those supposed policies and
practices.
17
   Doc. 34-5, p.3, ¶ 8; Doc. 34-3, p.3, ¶ 6.
18
   Doc. 34-5, p.3, ¶ 9. Plaintiff made additional allegations concerning the job duties of these five in her
Complaint. As explained in detail in Defendant’s motion to dismiss, to the extent additional allegations
were made, they actually showed that the job duties of the purported comparators were not similar to
Plaintiff’s duties, within the meaning of the EPA. See Doc. 32, at 14-19, which Defendant incorporates
herein by reference.
19
   Doc. 34-3, p.3, ¶ 6.
20
   Doc. 34-4, and see below.
21
   Plaintiff focuses her arguments on authorities granting conditional certification based on small numbers
of declarations. “However, it is not the number of the affidavits that necessarily triggers conditional
certification, but instead the content of them that matters.” Alvarez v. Uno Rest. Assocs., 2018 U.S. Dist.
LEXIS 84745 at *7 (S.D. Fla. May 21, 2018) (emphasis in original).
                                                     5
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 6 of 20 PageID 390



IV.    Further Discussion of Facts and Application of Law to Facts

       A.      Plaintiff’s Declaration and Newman’s Declaration

       In the Eleventh Circuit, “statements in affidavits that are based, in part, upon information

and belief” are “mere conclusions and unsupported factual allegations.”22 Because Plaintiff’s

Declaration and Newman’s Declaration are both made “based upon personal knowledge and/or

upon information and belief,”23 they are not “proper evidence,”24 but instead are “mere

unsupported conclusions and factual allegations.”25 Because in the Eleventh Circuit conditional

certification may not be based on conclusory assertions,26 the Court should ignore Plaintiff’s and

Newman’s Declarations, and should give them no weight whatsoever.

       Even if the declarations stated that they were made entirely on supposed personal

knowledge, under the Eleventh Circuit’s definition of “conclusory,” see above, Plaintiff’s

Declaration and Newman’s Declaration offer nothing but conclusory assertions that there are

other female employees who were similarly situated to Plaintiff. Moreover, there is no

allegation – conclusory or otherwise – that any individual desires to join this action.

               1.      Plaintiff Has Not Proffered Any Evidentiary Basis for Finding that
                       Others Were Similarly Situated to Plaintiff

       Plaintiff completely fails to carry her burden of showing there are other, similarly situated

individuals. Plaintiff’s and Newman’s Declarations do not even attempt to identify any similarity

(much less substantial similarity) between Plaintiff and any putative class member with respect



22
   Bagwell v. Morgan Cnty. Comm’n, 676 F. App’x 863, 865 (11th Cir. 2017) (citation omitted); see also
Monex Fin. Servs. v. Nova Info. Sys., No. 6:08-mc-137-Orl-31KRS, 2008 U.S. Dist. LEXIS 104100, at *1
n.2 (M.D. Fla. Dec. 15, 2008) (declaration made on information and belief does not constitute proper
evidence).
23
   Doc. 34-5, p.2, ¶ 1; Doc. 34-3, p.2, ¶ 1.
24
   Monex, above.
25
   Bagwell, above.
26
   Dybach, above.
                                                  6
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 7 of 20 PageID 391



to job duties, working conditions or the like. Nor do they identify any other woman with job

duties similar to a male employee, much less one who was paid less.

        Instead, using identical language, the two (2) declarations make only two (2) conclusory

assertions that relate to any alleged similarity between Plaintiff and others: (1) Defendant had

unspecified “uniform compensation policies and practices [governing] all components of . . .

pay” for “[a]ll employees,” and (2) declarants “believe” that Defendant paid women less than

men for “perform[ing] the same or similar job duties under similar working conditions.”27

        As to the first of these assertions (that Defendant had uniform pay policies), the

declarations do not even attempt to describe the terms of the supposed policies.28 They also give

no indication of their personal knowledge concerning the supposed policies, do not state whether

the policies were in writing, or when or by whom they were promulgated, or when or how they

were communicated to employees, or how declarants know who the policies were applied to (or

how they know that the policies were uniformly applied), or any other information about the

policies. In fact, the declarations do not even state that the supposed policies made distinctions

between men and women. For all one can tell from the declarations, the purported uniform

policy may have stated, “Men and women must be given equal pay for equal work.” The

declarations offer no evidentiary foundation, whatsoever, for their scant conclusory assertions.

All Plaintiff has proffered in this regard is bald, unsupported conclusory assertions that the

Campaign had uniform pay policies, the particulars of which are left to the Court’s imagination.

        The second assertion (declarants’ “belief” that Defendant paid women less than men for



27
  Doc. 34-5, p.3, ¶¶ 7 and 8; Doc. 34-3, p.3, ¶¶ 5 and 6.
28
  See Carruthers v. Keiser Sch., Inc., No. 8:09-cv-2641-T-33TGW, 2010 U.S. Dist. LEXIS 133186, at
*7-8 (M.D. Fla. Dec. 3, 2010) (rejecting attempt to support conditional certification with allegations of
common policy, where plaintiff failed to articulate the policy beyond merely stating that the employer had
a policy of failing to pay plaintiffs and similarly situated employees for working through meal breaks).
                                                    7
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 8 of 20 PageID 392



similar work), “epitomizes” the type of assertion the Eleventh Circuit held to be conclusory and

insufficient to support conditional certification. A declarant’s “belief,” is not evidence.29

        Still further, the declarations do not describe, much less provide evidence, of the job

duties of any women other than the two (2) declarants, or of any purportedly comparable men,

and they do not describe, much less provide evidence, of the pay of any other women, or of any

purportedly comparable men. In sum, there is nothing other than the bald allegations of the

declarants’ own beliefs to suggest that any other women were paid less than men for

substantially similar work, i.e., there is no evidence of any similarly situated women.

                2.      Plaintiff Has Not Proffered Any Evidentiary Basis for a Finding that
                        Newman Was Similarly Situated to Plaintiff

        The declarations are also insufficient to establish that Newman is similarly situated to

Plaintiff with respect to alleged EPA violations.30 As an initial matter, Plaintiff has not argued

that she and Newman are similar with respect to their job duties.31 Instead, her motion is based

on conclusory assertions32 that she and Newman were similarly situated because (1) they both



29
   Stewart v. Booker T. Washington Ins., 232 F.3d 844, 851 (11th Cir. 2000).
30
   Newman was never an employee of the Donald J. Trump for President, Inc. As a result, Defendant
plans to move to strike Newman’s affidavit and request an evidentiary hearing on the basis that she was
not an employee (and therefore lacks standing to proceed under the EPA). Bischoff v. Osceola County,
222 F.3d 874, 878 (11th Cir. 2000).
31
   In fact, the declarations make it clear that the job duties of the two were not substantially similar.
Compare Newman Dec. ¶ 4 (Newman’s duties included “advising the Campaign regarding African
American outreach, conducting outreach via media and events for African American and women’s
coalitions, speaking at Republican Party events, and preparing communications to be distributed to the
media”) with Plaintiff’s Dec. ¶¶ 5 and 6 (Plaintiff’s duties included managing Campaign RVs, onboarding
staff and other human resources activities, helping to distribute yard signs and bumper stickers, planning
volunteer events, coordinating rallies, managing volunteers, organizing campaign rallies, minority
outreach, speaking at Republican political gatherings, and assisting with drafting of campaign
communications).
32
   Conclusory assertions should be stricken or, if not, then disregarded. See, e.g., Huggins v. Marriott
Ownership Resorts, Inc., No. 6:07-cv-1514-Orl-22KRS, 2008 U.S. Dist. LEXIS 14805, at *12 (M.D. Fla.
Feb. 27, 2008); Underwriters at Lloyds v. Fedex Freight Sys., No. 8:07-CV-212-T-EAJ, 2008 U.S. Dist.
LEXIS 55823, at *4-5 (M.D. Fla. July 23, 2008). A list of conclusory statements that should be stricken
is attached as Exhibit 1.
                                                    8
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 9 of 20 PageID 393



supposedly were subject to a uniform pay policy and (2)(a) Plaintiff supposedly was paid less

than the male employees to whom she wants to compare herself, and (b) Newman supposedly

was paid less than a different male employee to whom Newman wants to compare herself.

        The primary problem with Plaintiff’s effort to show that she and Newman were similarly

situated is that these assertions are not supported by any evidence. The absence of evidence to

support the conclusory assertion of a supposed uniform policy is explained above.

        Regarding the conclusory assertion that Plaintiff was paid less than male comparators,

Plaintiff’s Declaration points to the same five (5) male employees she identified as comparators

in her Complaint, but her declaration does not proffer any evidence at all concerning the five.

Instead, she simply makes the conclusory assertions that their work required substantially equal

skill, effort, and responsibility as hers, and they were paid more. Perhaps that’s a good start, but

it is not close to sufficient. First, the standard for conditional certification requires more than

conclusory assertions. Second, “the EPA requires a showing of a substantial identity of job

functions,”33 and the “substantially equal” inquiry “focuses on the primary duties of each job.”34

Accordingly, generalities and conclusory assertions will not suffice. Plaintiff’s Declaration fails

to even offer conclusory assertions about the purported comparators’ primary duties or other job

functions; instead, Plaintiff offers only conclusory generalities. As there is no evidentiary basis

for a finding that Plaintiff’s primary duties were substantially equal to the primary duties of her




33
   Brown v. Macon-Bibb Cnty. Planning & Zoning Comm’n, Civil Action No. 5:07-cv-161(HL), 2009
U.S. Dist. LEXIS 56945, at *13 (M.D. Ga. July 6, 2009) (emphasis added) (citing Hodgson v. Golden
Isles Convalescent Homes, Inc., 468 F.2d 1256, 1258 (5th Cir. 1972)). See also Brock v. Georgia
Southwestern College, 765 F.2d 1026, 1032 (11th Cir. 1985) (positions must be “substantially equal”).
34
   Miranda v. B & B Cash Grocery Stores, Inc., Case No. 88-1735-CIV-T-10C, 1990 U.S. Dist. LEXIS
9350, at *14-16 (M.D. Fla. May 4, 1990) (citation omitted). Moreover, “it is well-established that
comparable worth claims are not cognizable under the EPA.” Brown at *13 (M.D. Ga. July 6, 2009)
(citing Beavers v. American Cast Iron Pipe Co., 975 F.2d 792, 801 (11th Cir. 1992); other citations
omitted).
                                                   9
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 10 of 20 PageID 394



 purported comparators, the Court cannot conclude that Plaintiff and her purported comparators

 had substantially similar duties. 35

         As with Plaintiff’s Declaration, Newman offers only generalities and conclusory

 assertions, devoid of any evidentiary basis for a finding of substantial identity of job functions,

 based on the primary duties of her job and that of her purported comparator. In fact, Newman

 does not even provide her comparator’s job title or even a conclusory description of his

 duties. She does not state, even in conclusory fashion, his rate of pay, or identify other

 compensation her purported comparator may have received. Nor does she provide any

 evidentiary basis for her conclusory assertion that her purported comparator was paid more.

         In sum, there is no evidentiary basis for a finding that Plaintiff and Newman were

 similarly situated. The assertions of a policy or practice of paying women less than men for

 substantially similar work are vague and conclusory, without evidentiary support. Neither

 declaration proffered any evidence of comparator(s) with substantially similar job duties.

 Neither declaration proffered any evidence of pay less than any male comparator. Accordingly,

 neither declaration provides any evidentiary basis for this Court to find that Newman was similar

 to Plaintiff with respect to the alleged EPA violation.

                 3.       Plaintiff Has Not Proffered Any Evidentiary Basis for a Finding that
                          Similarly Situated Individuals Desire to Join

         Even if Plaintiff proffered evidence of similarly situated individuals, which she has not,

 before the Court can conditionally certify a collective action, Plaintiff must also proffer evidence

 that similarly situated individuals desire to opt in.36 Plaintiff’s and Newman’s Declarations

 offer nothing, whatsoever – not even conclusory allegations or speculation. Plaintiff’s


 35
    The allegations in the Complaint concerning these five (5) are similarly deficient, as explained in the
 Campaign’s Motion to Dismiss, Doc. 32, at 14-19.
 36
    See Dybach, above.
                                                      10
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 11 of 20 PageID 395



 Declaration does not assert that others desire to join, and Newman does not state even that she

 desires to join,37 much less that she knows of others who wish to join.38

         B.      P. Johnson’s Declaration Also Is Insufficient To Support Conditional
                 Certification

         There are many deficiencies in P. Johnson’s Declaration which render it unsuitable for

 consideration. These include technical deficiencies in the data analysis, errors in the application

 and the failure to provide evidentiary support either for the contention that there are individuals

 similarly situated to Plaintiff, or for the contention that others desire to opt in.

                 1.       P. Johnson’s Declaration Provides No Support for a Conclusion that
                          Others Desire to Join

         The P. Johnson Declaration does not even assert, let alone proffer evidence, that anyone

 else desires to opt-in. Because Plaintiff’s and Newman’s Declarations share this same fatality,

 Plaintiff is left with only her attorneys’ unsupported assertions on this key requirement for

 conditional certification. Because an attorney’s unsupported assertions is insufficient to support

 conditional certification,39 the Court should deny Plaintiff’s motion on this ground alone.

                 2.       P. Johnson Failed To Account for a Key Aspect of the Data that
                          Forms the Basis for His Conclusions

         P. Johnson’s Declaration shows that approximately 10% of those employed by the

 Campaign were a select group, paid on average approximately twice what other Campaign



 37
    The assertion in Plaintiff’s Motion, at 6-7, that Newman, in her Declaration, “voice[d] her willingness
 to opt in,” is simply false. There is no such statement in Newman’s Declaration.
 38
    See Kessler, 2007 U.S. Dist. LEXIS 102490, at *8 (M.D. Fla. Apr. 26, 2007), affirmed by, adopted by,
 motion denied by, 2007 U.S. Dist. LEXIS 38276 (M.D. Fla. May 25, 2007) (The plaintiff proffered his
 own affidavit and that of one other person who expressed an interest in joining the suit. This Court denied
 conditional certification because the affidavits failed to provide specific facts supporting the plaintiff’s
 belief that others desired to join.). See also Sandate v. Makotek, LLC, No. 6:06-cv-601, 2006 U.S. Dist.
 LEXIS 70596, *6-7 (M.D. Fla. Sept. 28, 2006) (affirming Magistrate Judge’s recommendation to deny
 motion for conditional certification where plaintiff failed to show that any similarly situated employee
 was interested in joining the suit, except for one who had filed a consent to join).
 39
    Haynes v. Singer Co., Inc., 696 F.2d 884, 887 (11th Cir. 1983).
                                                     11
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 12 of 20 PageID 396



 staffers were paid. While P. Johnson does not discuss this group,40 we know they were different

 than the others both because of their higher pay and because (according to P. Johnson) their

 employment continued after the election. The pay of women in this select group was 99% of

 the pay of men in this group. Even though pay of men and women in this group was nearly

 identical, for reasons explained below, including this different group of employees in

 P. Johnson’s analysis corrupted his calculations and led to a mistaken conclusion.

         A logical analysis of the data exposes this flaw. The analysis works backwards from

 Figure 2 of P. Johnson’s report, Doc. 34-4, page 11 (all references to “Figures” are to P. Johnson

 charts that exclude what he refers to as “key staff and advisors”).41 Figure 2 shows that staffing

 numbers dropped approximately 90%, from 186 in November 2016 (when the election took

 place), to 18 in December 2016 (after the election). The next step is to look at the mean

 compensation data in Figure 3, on page 12. Figure 3 shows that for the 18 who remained after

 the campaign ended, monthly compensation averaged $8,807 for women, and $8,902 for men.

 In earlier months when the campaign was fully staffed, Figure 3 shows that average

 compensation varied, nearly always between $3,000 and $5,000. So, during the campaign, when

 approximately ten times as many people were employed, average compensation was about one-

 half of average compensation after the campaign ended; average compensation of the few who

 remained employed after the election was nearly double the average for the larger group

 employed during the campaign.

         The P. Johnson Declaration does not offer any other information about the 18 employed

 after the campaign ended, such as who they were, when they were hired, or why their average


 40
    To be clear, we are not referring to the group that P. Johnson refers to as “key staff and advisors,”
 which he has discussed separately.
 41
    As mentioned above, for present purposes, we assume – without confirming or conceding – the veracity
 of P. Johnson’s understanding of the underlying data.
                                                   12
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 13 of 20 PageID 397



 pay was approximately two times the average pay of the more complete group of Campaign

 staffers.

         The next step in the logical analysis is to note that 15 of these high earners were men, and

 only 3 were women, a 5-to-1 ratio. This does nothing to support Plaintiff’s EPA claim, because

 the women in this group, on average, earned 99% of what the men earned. But it does mean that

 among this group, a high percentage of the total employee compensation was paid to men

 ($133,523 compared to $26,421 to women, in December 2016, according to Figure 2).

         The next step is to examine the effect of including these 18 relatively highly

 compensated, and predominantly male, employees in the analysis of average wages for the larger

 number employed during the campaign. Among employees generally, the ratio of men to

 women (according to P. Johnson’s data) was approximately 2-to-1. The ratio was much higher,

 5-to-1, among the 18 highly-compensated post-election employees. Therefore, even though

 average compensation among the 18 was almost identical for men and women, the inclusion of

 the 18 highly-compensated post-election employees with the pre-election campaign employees,

 works to significantly increase the average monthly compensation for men much more than for

 women.

         To see the actual effect caused by inclusion of the 18 highly-compensated post-election

 employees with those employed only during the campaign, we removed them from the May-

 November data in P. Johnson’s Figure 2 and Figure 3, thereby allowing comparison of average

 wages of the men and women who were employed only during the campaign, and not after; more

 specifically, we reduced the “Employee Count” in Figure 2, for each month, by 3 women and 15

 men, and we reduced the “Total Employee Compensation” in Figure 2, for each month, by




                                                 13
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 14 of 20 PageID 398



 $26,421 for women (the amount earned by the 3 women in December) and by $133,523 for men

 (the amount earned by the 15 men in December). Here are the results:

             Phillip Johnson Figure 2, with His Exclusion of “Key Staff and Advisors”
                                 and with High Earners Removed

                                       Employee Count               Total Employee Compensation

           Month (2016)              Female          Male                 Female           Male

  1.            May                   15                 30               38,536          74,562
  2.            June                  16                 34               48,002          101,744
  3.            July                  18                 40               53,220          142,540
  4.          August                  37                 76              115,798          278,707
  5.        September                 51                 92              220,985          381,149
  6.          October                 63                110              276,673          493,417
  7.        November                  62                106              140,800          236,757
        Next, we made similar adjustments to P. Johnson’s Figure 3, i.e., we calculated mean

 compensation for men and women for each month, the differences between men and women, and

 the percent differences, with the 18 highly-compensated post-election employees removed from

 the data. Here are those results:

                                        Phillip Johnson Figure 3,
                          with His Exclusion of “Key Staff and Advisors”
                                 and with High Earners Removed

                                           Mean Compensation

         Month (2016)          Female            Male         Female - Male        Female % of Male

  1.          May               2,569            2,485              +84                 103%
  2.          June              3,000            2,992              +8                 100+%
  3.          July              2,957            3,563              -606                 83%
  4.        August              3,130            3,667              -537                 85%


                                                   14
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 15 of 20 PageID 399



           Month (2016)         Female         Male         Female - Male       Female % of Male
  5.        September            4,333         4,143           +190                  105%
  6.         October             4,392         4,486              -94                  98%
  7.        November             2,271         2,234             +37                  102%


        May-November             3,766         3,854              -88                  98%
        The revised Figure 3 shows that when adjustments are made to eliminate the effect of

 including the 18 highly-compensated post-election employees, the average monthly wage for

 women is $3,766, and for men is $3,854, i.e., women in this group earned 98% of what men

 earned.

        In other words, the data actually shows that there are two subsets of workers: one group

 that continued employment after the campaign ended (which consisted of more highly

 compensated workers), and one group who worked only through the end of the campaign (and who

 were paid only about half as much as the highly compensated group). Significantly, the data

 shows that in both groups, women earned almost exactly the same amount as men (women earned

 99% of what men earned in the more highly-compensated group, and women earned 98% of what

 men earned in the less highly-compensated group).

                 3.       P. Johnson’s Declaration Provides No Other Support for a Conclusion
                          that Women Were Paid Less than Similarly Situated Men

        Even if P. Johnson’s analysis of the data was not flawed, his analysis provides no support

 for a conclusion that women were paid less then similarly situated men. P. Johnson’s

 conclusions are based solely on data for average monthly compensation. Yet P. Johnson opines

 that computation of overall average differences in compensation is just the “initial step” in

 analysis of pay disparities, which “can be suggestive of” whether there is a discriminatory effect.

 Doc. 34.4, at p. 5. The next step, according to P. Johnson, would be to look at employees who


                                                 15
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 16 of 20 PageID 400



 are similarly situated, and a further step would be to control for “multiple” non-

 discriminatory factors. Id.42 P. Johnson does not claim to have done any of those things, and

 the data he provides is limited to monthly average compensation.

         This would be bad enough if the issue before the Court was simply whether there was

 discrimination in hiring, promotion or other similar aspects of employment. Here, however,

 Plaintiff is seeking conditional certification of an EPA claim, where Plaintiff is specifically

 tasked with showing that women were paid less than men for substantially equal work, and

 where the similarly situated analysis focuses on the primary job duties. P. Johnson’s

 Declaration, looking only at average compensation – without consideration of whether men and

 women are performing substantially equal work – does not speak at all to the issue at hand.

         The report provides, at most, assuming the data and P. Johnson’s analysis of the data is

 otherwise valid, monthly average wages for all men and all women employed by the Campaign.

 The report does not provide any information concerning, or analysis of, job duties. Without that

 information, there is nothing in the report that could support a conclusion that any woman was

 paid less than any man for substantially similar work, much less that there is a class of

 similarly situated women who were paid less than men for substantially similar work. Simply

 put, P. Johnson’s Declaration clearly does not support Plaintiff’s EPA claim, which requires a

 showing that men and women were paid differently for substantially similar work.

         C.       Miscellaneous other Assertions




 42
   We understand, of course, that in an EPA case the burden is sometimes on the employer to establish
 that pay disparities are based on factors other than gender, but that burden arises only after the plaintiff
 establishes that women were paid less than men for substantially equal work.
                                                       16
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 17 of 20 PageID 401



         In addition to the above, Plaintiff’s makes a plethora of other assertions that should be

 ignored because they are not supported by record evidence, are irrelevant or are hearsay.43 As

 just a few examples, Plaintiff cites comments attributed to President Trump in a 2011 book,

 argues without support that pay policies were established by top leadership, argues that because

 staff was “lean” all staff members must have been subject to the same policies, offers the purely

 conclusory assertions that “all paid staff . . . performed work that required substantially similar

 skill,” and cites reports of unequal pay before the time period covered by the proposed class.44

 V.      Plaintiff’s Proposed Notice Is Improper

         For the reasons explained above, the Court should deny Plaintiff’s motion, and should not

 authorize notice to putative class members. Assuming the Court authorizes notice, because of

 numerous disagreements about Plaintiff’s proposed notice and procedures, the Court should

 order the parties to meet and confer regarding the content of the notice to putative class

 members, notice procedures, and the definition of the group to whom it should be sent.45

         Alternatively, the Court should reject the notice proposed by Plaintiff because it conflicts

 with applicable case law and encourages improper solicitation. First, the notice should be sent

 only to those who worked for the campaign on or after the date three years prior to the date of

 mailing the notice.46 Second, Plaintiff should not be permitted to notify class members of this



 43
    Hearsay statements are not admissible evidence, and therefore should be stricken from filings that
 purport to proffer evidence. See Edwards v. Nat'l Vision, Inc., 568 F. App'x 854, 858 (11th Cir. 2014)
 (affirming trial court’s decision to strike statements of inadmissible hearsay). A list of hearsay statements
 that should be stricken is attached as Exhibit 2.
 44
    Plaintiff’s motion at 5-7, 12.
 45
    See Smith v. AKAL Sec. Inc., No. CV-18-01117-PHX-SMB, 2019 U.S. Dist. LEXIS 73517 (D. Ariz.
 May 1, 2019) (ordering parties to meet and confer concerning content of notice); Garcia v. Vasilia, No.
 H-17-1601, 2018 U.S. Dist. LEXIS 124640, at *22 (S.D. Tex. July 25, 2018) (same).
 46
    See Abdul-Rasheed v. KableLink Commc’ns LLC, No. 8:13-cv-879-T-24MAP, 2013 U.S. Dist. LEXIS
 159632, at *9 (M.D. Fla. Nov. 7, 2013) (providing that notice should only be sent to putative class
 members who worked for defendant after three years prior to the date of mailing the notice)); accord
 Gutescu v. Carey Int’l, Inc., 2003 WL 25586749, at *17-18 (S.D. Fla. July 21, 2003); Rosales v. El
                                                      17
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 18 of 20 PageID 402



 action via phone call and text messages. The Supreme Court expressly identified the potential

 for abuse as a reason for court-supervised notice.47 Allowing Plaintiff or her counsel to

 communicate with putative class members by phone or text message would open a wide door for

 potential abuse.48 Notably, Plaintiff cites no court decision allowing notice by phone, and only

 two decisions from outside the Eleventh Circuit allowing notice by text message. Third, the

 Court should reject Plaintiff’s request that the Court approve not only notice, but also a reminder

 notice. “Sending a putative class member notice of this action is informative; sending them a

 "reminder" is redundant. . . . [A] reminder ‘would be at odds with the purpose for judicial

 notice – which is simply to inform potential class members of their rights. Once they receive that

 information, it is their responsibility to act as they see fit.’”49

         Fourth, “notice to the class should not appear to be weighted in favor of one side or the

 other.”50 Therefore, the notice must be revised to present a neutral and balanced description of

 the lawsuit. Fifth, the notice should fully apprise putative class members of the consequences of

 a decision to opt in, including the possibility that they would be required to pay a portion of

 Defendant’s attorneys’ fees and costs.51 Furthermore, Plaintiff’s proposed Notice fails to apprise

 the putative class members that they may be required to participate in discovery and to testify at




 Michoacana LLC, No. 2:15-CV-711-FtM-38CM, 2016 U.S. Dist. LEXIS 167686 (M.D. Fla. Oct. 20,
 2016), adopted by, 2016 U.S. Dist LEXIS 166572 (M.D. Fla. Dec. 2, 2016).
 47
    Hoffmann-LaRoche v. Sperling, 493 U.S. 165, 170-71 (1989).
 48
    See Rules 4-7.18 and 4-7.19 of the Rules Regulating The Florida Bar, which prohibit contacting
 prospective clients by telephone and place substantial restrictions on written solicitations.
 49
    Palma v. Metropcs Wireless, Inc., No. 8:13-cv-698-T-33MAP, 2014 U.S. Dist. LEXIS 7787, at *8
 (M.D. Fla. Jan. 22, 2014) (citations omitted).
 50
    See Palma v. Metropcs Wireless, Inc., No. 8:13-cv-698-T-33MAP, 2014 U.S. Dist. LEXIS 7787, at *3
 (M.D. Fla. Jan. 22, 2014).
 51
    See Turlington v. Atlanta Gas Light Co., 135 F.3d 1428, 1437 (11th Cir. 1998) (court may order FLSA
 plaintiff to pay attorneys’ fees and costs of prevailing defendant); accord Kreager v. Solomon &
 Flanagan, 775 F.2d 1541, 1543 (11th Cir. 1985).
                                                     18
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 19 of 20 PageID 403



 trial.52 Sixth, the Court should strike all inflammatory statements.53 For the Court’s

 convenience, a redlined version of the proposed Notice and Consent to Join form, reflecting

 Defendant’s proposed modifications, with explanatory comments in the margins, is attached as

 Exhibit 3. A “clean” copy of that Exhibit, with redlining “accepted,” is attached as Exhibit 4.

 VI.     Conclusion

         Plaintiff claims that she was paid less than men for substantially similar work. In seeking

 conditional certification, Plaintiff has the burden of proffering evidence sufficient to establish

 both that (1) there are similarly situated individuals, and that (2) similarly situated individuals

 desire to opt in. Plaintiff only submits conclusory allegations, which are insufficient.

         As explained above, Plaintiff has not proffered any evidence of any similarly situated

 putative class members. Specifically, she has proffered no evidence of other women who were

 paid less than men for substantially similar work. Allegations in Plaintiff’s Declaration and the

 Newman Declaration of less pay for similar work are purely conclusory assertions without

 evidentiary support. The P. Johnson Declaration is based on a flawed statistical analysis and, in

 any case, proffers only average compensation data, without any data that would allow

 comparison of men and women holding substantially similar jobs.

         In any case, none of the declarations assert, even in conclusory fashion, that anyone else

 desires to opt in.


 52
    See Cox v. Appliance Direct, Inc., No. 6:08-cv-216-Orl-22DAB, 2008 U.S. Dist. LEXIS 65841, at *2-3
 (M.D. Fla. Aug. 1, 2008) (agreeing that notice should be revised to state “If you do opt-in you may be
 required to respond to written questions and requests for documents, sit for depositions and/or testify in
 court”).
 53
    See Jing Fang Luo v. Panarium Kissena Inc., No. 15-CV-3642 (WFK) (ST), 2016 U.S. Dist. LEXIS
 163171, at *51-52 (E.D.N.Y. Nov. 23, 2016) (directing plaintiff to strike inflammatory text from FLSA
 notice); Cruz v. Lawson Software, Inc., No. 08-5900 (MJD/JSM), 2009 U.S. Dist. LEXIS 130882, at *33
 (D. Minn. Mar. 31, 2009) (text in FLSA notice should not be inflammatory); Smith, 2019 U.S. Dist.
 LEXIS 73517 (D. Ariz. May 1, 2019) (in response to defendant’s argument that proposed notice was
 inflammatory, agreeing that changes to notice were needed and ordering parties to meet and confer).
                                                    19
Case 8:19-cv-00475-WFJ-SPF Document 42 Filed 05/28/19 Page 20 of 20 PageID 404



         Because Plaintiff has proffered no evidence to support a finding of similarly situated

 employees, who desire to opt in, the Court should deny Plaintiff’s Motion.

 Respectfully submitted,

 FORDHARRISON LLP

 /s/ Dawn Siler-Nixon                           Charles J. Harder
 Dawn Siler-Nixon                               charder@harderllp.com
 Florida Bar No. 993360                         Pro Hac Vice Admitted
 Dsiler-nixon@fordharrison.com                  HARDER LLP
 Tracey K. Jaensch                              132 S. Rodeo Drive, Fourth Floor
 Florida Bar No. 907057                         Beverly Hills, CA 90212
 tjaensch@fordharrison.com                      Telephone: (424) 203-1600
 101 E. Kennedy Blvd., Suite 900
 Tampa, Florida 33602                           Attorneys for Defendants
 Telephone: (813) 261-7800                      Donald J. Trump
 Facsimile: (813) 261-7899                      Donald J. Trump For President, Inc.


                                  CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that on May 28, 2019, I electronically filed the foregoing with the
 Clerk of the Court using the CM/ECF system, which will electronically send a notice of
 electronic filing upon the following:

   Brian W. Warwick                       Hassan A. Zavareei              Tanya S. Koshy
   bwarwick@varnellandwarwick.com         hzavareei@tzlegal.com           tkoshy@tzlegal.com
   Janet Varnell                          Katherine M. Aizpuru            Tycko & Zavareei LLP
   jvarnell@varnellandwarwick.com         kaizpuru@tzlegal.com            1970 Broadway
   Varnell & Warwick, PA                  Tycko & Zavareei LLP            Suite 1070
   P.O. Box 1870                          1828 L Street NW, Ste 1000      Oakland, CA 94612
   Lady Lakes, FL 32158-1870              Washington, D.C. 20036

   F. Paul Bland                          Jennifer Bennett
   pbland@publicjustice.net               jbennett@publicjustice.net
   Karla Gilbride                         Public Justice, P.C.
   kgilbride@publicjustice.net            475 14th Street, Suite 610
   Public Justice, P.C.                   Oakland, CA 94612
   1620 L Street NW, Suite 630
   Washington, DC 20036

                                                      /s/ Dawn Siler-Nixon

 WSACTIVELLP:10553484.4                                       Attorney


                                                 20
Case 8:19-cv-00475-WFJ-SPF Document 42-1 Filed 05/28/19 Page 1 of 4 PageID 405




                     EXHIBIT 1
Case 8:19-cv-00475-WFJ-SPF Document 42-1 Filed 05/28/19 Page 2 of 4 PageID 406




  Page                              Conclusory Statements
 2       “Plaintiff has provided substantial evidence demonstrating that, at all relevant
         times, Defendant DJTFP maintained a common policy, uniformly applicable to
         all members of the putative collective, of paying female employees less than their
         male counterparts for the same or similar work.”
 3       “Plaintiff presents anecdotal and documentary evidence of widespread gender-
         based pay discrimination, which demonstrates that DJTFP’s discriminatory
         compensation policies applied to all members of the proposed collective,
         regardless of their geographical locations or official job titles.”
 5       “Plaintiff[] . . . has provided ample factual support for her allegations that the pay
         discrimination she experienced was the result of a common discriminatory
         scheme which affected all female Campaign staffers.”
 6       “[A]ll of DJTFP’s paid staffers were members of a select group of “senior”
         staffers, expected to demonstrate similar high levels of skill and dedication,
         report up in the same hierarchies, and follow the same Campaign-wide policies
         and procedures.” (emphasis in original)
         “[O]n information and belief, every paid DJTFP staffer was required to sign an
         identical nondisclosure agreement as a condition of employment.” (emphasis
         added)
         “[A]lmost all of DJTFP’s paid staffers were tasked generally with coordinating
         the Campaign’s voter outreach via campaign field offices and/or the media.”
 7       “Ms. Manigault Newman believes that Defendant DJTFP paid her less than male
         employees who performed the same or similar job duties under similar working
         conditions.” (emphasis added)
         “[A]ll paid staff of DJTFP performed work that required substantially similar skill,
         effort and responsibility.”
         “Plaintiff has amply demonstrated that she is similarly situated to both members of
         the putative collective and their male counterparts with respect to job duties and
         expectations.”
         “Throughout the 2016 election cycle, Plaintiff was significantly underpaid
         compared to many of her male Campaign counterparts.”
         “This compensation was considerably lower than that paid to male Campaign
         staff who had the same responsibilities as she did, and lower even than male
         Campaign staff who had fewer responsibilities than she did.”
         Statements about duties and wages of Sidney Bowdeidge, Matt Ciepielowski,
         Austin Browning, David Chiokadze and Tony Ledbetter.
 11      “Given the fact that, as described supra, all DJTFP employees were required to
         sign restrictive nondisclosure agreements as a condition of employment, it is
         likely that other women wished to challenge the Campaign’s discriminatory pay
         policies but were prevented from doing so due to fear of professional or legal
         retaliation.”
 12      “DJTFP’s knowledge of the pervasive gender pay disparity among its employees
         is indisputable, given that campaigns are required to track disbursements and
         report them to the FEC.”
Case 8:19-cv-00475-WFJ-SPF Document 42-1 Filed 05/28/19 Page 3 of 4 PageID 407



         “[T]hroughout the campaign, the discriminatory pay policies described above
         were established, enforced, and encouraged by DJTFP’s top leadership, including
         then-candidate Trump himself.”
 13      “EXHIBIT[] C . . . [is] the declaration of a similarly situated DJTFP staffer,
         Omarosa Manigault Newman . . . .”
         “These declarations [Doc 34-3, Doc. 34-4 and Doc. 34-5], along with the other
         evidence provided by Plaintiff, meet or exceed what courts in this Circuit and
         throughout the country have deemed sufficient for conditional certification.”
         “[A]ll paid Campaign staffers were required to sign restrictive nondisclosure
         agreements.”
         “[T]he Campaign’s standard NDA is indefinite in duration and geographic scope,
         contains an exceedingly broad non-disparagement clause, applies to third-party
         individuals and commercial entities not directly connected with the Campaign, and
         threatens violators with significant legal consequences.”
 14      NDAs procured by the Campaign “serve as a serious deterrent to women wishing
         to come forward with allegations of pay discrimination . . . .”
         “It is likely that, after . . . notice is issued and potential collective members are
         informed that other, similarly situated employees are pursuing their legal rights
         under the EPA, more women will feel empowered to opt in.”
         “Plaintiff has also provided evidence that all of DJTFP’s offices constitute a
         single “establishment” under the EPA.”
         “Plaintiff and members of the proposed collective were subject to a common
         practice or scheme on the part of DJTFP’s leadership to pay female employees
         significantly less than their male peers, a scheme which DJTFP effectuated
         through centralized Campaign policies and decision-making. Policies and
         decision-making emanated from Trump Tower, which served as the campaign’s
         headquarters.”
         “Plaintiff and members of the proposed collective were all primarily involved in
         voter engagement efforts on behalf of the Campaign, meaning that there was
         ‘significant functional interrelationship between the work of the employees in the
         various locations.’”
 15      “Plaintiff has shown that all of DJTFP’s offices across the U.S. are part of the
         same establishment under the EPA.”
 16      “Defendant DJTFP is clearly an “enterprise” as defined by the FLSA . . . .”
 17      “[V]oter engagement efforts [of members of the proposed collective] involved
         both regularly using the instrumentalities of interstate commerce and, in many
         cases, interstate travel.”
         Voter engagement efforts of members of the proposed collective “included,
         among other things, crafting Campaign communications to be disseminated
         nationwide via TV, radio, and social media; phone-banking and overseeing
         phone-banking, which consisted of making phone calls to voters nationwide;
         travelling to, setting up, and managing Campaign ‘field’ offices in multiple
         states; emailing Campaign workers and voters nationwide; and distributing and
         overseeing the distribution of Campaign “collateral” such as yard signs and
         bumper stickers, which were shipped from state to state throughout the election.”
Case 8:19-cv-00475-WFJ-SPF Document 42-1 Filed 05/28/19 Page 4 of 4 PageID 408



 19      “Plaintiff has introduced ample evidence that the she performed substantially
         equivalent work to members of the proposed collective for purposes of the EPA,
         and that she and all of the members of the proposed collective are “similarly
         situated” with regard to their EPA claims.”
Case 8:19-cv-00475-WFJ-SPF Document 42-2 Filed 05/28/19 Page 1 of 4 PageID 409




                     EXHIBIT 2
Case 8:19-cv-00475-WFJ-SPF Document 42-2 Filed 05/28/19 Page 2 of 4 PageID 410



 Page                                         Hearsay
 5         “[P]ress reports reveal that, throughout the 2016 campaign cycle, the Trump
           Campaign’s paid staff was a small and exclusive group. See, e.g., Matt Viser,
           “Donald Trump’s Campaign Pays Women Less Than Men,” The Boston Globe, 4
           June 2016, available at
           https://www.bostonglobe.com/news/politics/2016/06/04/donald-trump-campaign-
           payswomen-less-than-men/V1u0v2MUJiHqhvc5C0W5dO/story.html (noting that
           the Trump Campaign employed only 113 paid staffers, defined as staff making at
           least $1,000 per month, in April 2016); Reid Wilson, ‘Trump lags behind Clinton
           in campaign staff, pollsters,’ The Hill, 22 July 2016, available at
           https://thehill.com/blogs/ballot-box/presidential-races/288867-trump-lags-behind-
           clinton-in-campaign-staff-pollsters (reporting that ‘Trump’s campaign was paying
           salaries to just 68 staffers as of June 30, 2016.’).” (emphasis added)
 6         “[T]the Trump Campaign has said that it hopes to recruit and train two million
           volunteers for the 2020 election. See Michael Wilner, ‘”No centrist lane” in
           Democratic primary, Trump campaign says,’ McClatchy, 25 April 2019, available
           at https://www.mcclatchydc.com/news/politics-government/white-
           house/article229459319.html.” (emphasis added)
           “[O]n information and belief, every paid DJTFP staffer was required to sign an
           identical nondisclosure agreement as a condition of employment. See, e.g.,
           https://www.washingtonpost.com/politics/2019/02/21/trump-campaign-loved-
           ndas-an-ex-staffer-wants-nullify-them-with-class-
           action/?utmaterm=.12315e43664a (noting that, in 2016, then-candidate Trump
           ‘expressed his affinity for NDAs and his confidence in the ones he’s doled out to
           his campaign staffers’).” (emphasis added).
 10        “Several other studies of the Campaign’s publicly available compensation data
           have confirmed the substance of Dr. Johnson’s preliminary findings. For instance,
           the Boston Globe conducted an in-depth analysis of the Campaign’s April 2016
           Federal Election Commission disclosures, and discovered that the women who
           worked for the Campaign that month made an average of about $4,500, while the
           men made nearly $6,100-an astonishing thirty-five percent disparity. See Matt
           Viser. ‘Donald Trump’s Campaign Pays Women Less Than Men,’ The Boston
           Globe, 4 June 2016, available at
           https://www.bostonglobe.com/news/politics/2016/06/04/donald-trump-campaign-
           payswomen-less-than-men/V1u0v2MUJiHqhvc5C0W5d0/story.html. (emphasis
           added).

           “This pay disparity was evident even when researchers took into account only the
           Campaign’s highest-paid senior staff. For instance, the Boston Globe study cited
           above found that, of the 15 highest-paid employees, only two were women. Id.
           Likewise, an analysis of the Campaign’s May 2016 financial disclosures revealed
           that ‘[n]early all of Trump’s highest-paid senior staffers are men: Campaign
           manager Corey Lewandowski, deputy campaign manager Michael Glassner, chief
           policy adviser Sam Clovis, and director of social media Dan Scavino were each
           paid between $12,500 and $20,000 for April and May. The two female senior
           staffers - communications director Hope Hicks and national spokeswoman Katrina
Case 8:19-cv-00475-WFJ-SPF Document 42-2 Filed 05/28/19 Page 3 of 4 PageID 411



           Pierson - were paid $7,700 and $10,486, respectively.’ See Laura Basset, ‘Donald
           Trump’s Campaign Staff Is 75 Percent Men,’ The Huffington Post, 25 May 2016,
           available at https://www.huffpost.com/entry/donald-trump-male-staff-
           75ana5745b564e4b055bb1170c0de.” (emphasis added).

 11        “Notably, the gender pay gap observed in these studies continued well into
           President Trump’s tenure in the White House. See Josh Delk and Megan R.
           Wilson, ‘White House releases salaries of top Trump staffers,’ The Hill, 30 June
           2017, available at https://thehill.com/homenews/administration/340302-white-
           house-releases-salaries-of-top-trump-staffers (showing that of the twenty-two
           highest-paid White House employees, only six were women).” (emphasis added).
           “The widespread nature of the EPA violations at issue is further demonstrated by
           the fact that similar cases have been filed against DJTFP in the past. For instance,
           in January 2016, an Iowa field organizer named Elizabeth Mae Davidson accused
           the Trump Campaign of sex discrimination, claiming that men were paid more
           than women for doing the same work. In an interview, Ms. Davidson said she was
           paid $2,000 a month and was classified as part-time because she also had a job as
           a paralegal. However, another district representative, Marc Elcock, was paid more,
           even though he, too, had a day job. See Trip Gabriel, “Donald Trump Field
           Organizer Accuses Campaign of Sex Discrimination,” The New York Times, 31
           Jan. 2016, available at https://www.nytimes.com/2016/02/01/us/politics/trump-
           field-organizer-accuses-campaign-of-sex-discrimination.html. According to public
           filings, several men who held the same title as her, including Mr. Elcock, were
           paid $3,500 to $4,000 a month. Id. Though Ms. Davidson received a right-to-sue
           letter from the Equal Employment Opportunity Commission, she ultimately opted
           not to pursue her case against the campaign for undisclosed reasons. See Ryan J.
           Foley, ‘Iowa woman drops gender bias case against Trump campaign, lawyer
           says,’ The Des Moines Register, 3 Jan. 2018, available at
           https://www.desmoinesregister.com/story/news/crime-and-
           courts/2018/01/03/iowa-woman-drops-gender-bias-case-against-trump-campaign-
           lawyer-says/1000565001/.” (emphasis added).
 12        “Defendant Trump has repeatedly made light of the issue of equal pay and has
           expressed particular disdain for working mothers. For instance, he justified lower
           pay for women in an interview with Mika Brzezinski for her 2011 book, Knowing
           Your Value, saying ‘an employer could say ‘she’s not giving me 100 percent.
           She’s giving me 84 percent, and 16 percent is going towards taking care of
           children.”’ See Christina Cauterucci, ‘The Trump Campaign Pays its Few Female
           Employees Much Less than its Male Ones,’ Slate, 26 May 2016, available at
           https://slate.com/human-interest/2016/05/trump-s-campaign-pays-its-few-female-
           employees-much-less-than-its-male-ones.html. Defendant Trump has also
           remarked that pumping breast milk in the office is ‘disgusting’ (see id.); that
           pregnancy is ‘an inconvenience’ for an employer (see Basset); and that he opposes
           the idea of a law requiring employees to pay women and men the same (id.).”
           (emphasis added).
 16        “DJTFP’s very own reelection campaign Manager has said: ‘We’re closing in
           on selling our one millionth red MAGA [Make America Great Again] hat. You
Case 8:19-cv-00475-WFJ-SPF Document 42-2 Filed 05/28/19 Page 4 of 4 PageID 412



           know those are 45 bucks a piece. You do the math there really quick, it’s $45
           million. So those kind of things-this president has changed the game in the way
           merchandise, rallies, the entire experience of being part of the political
           movement. He’s changed it.’ See David Brennan, ‘Donald Trump Campaign
           Manager Says Nearly 1 Million MAGA Hats Sold, and $45 Million Made,’
           Newsweek, 29 April 2019, available at https://www.newsweek.com/donald-
           trump-campaign-maga-hats-donations-brad-parscale-2020-1408087.” (first
           emphasis added, second emphasis by Plaintiff).
Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 1 of 9 PageID 413




                     EXHIBIT 3
      Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 2 of 9 PageID 414




                             THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION                                                            FordHarrison:             As pointed out by one of the cases
                                                                                                                Plaintiff herself cites as supporting her proposed notice
                                                                                                                procedures, using the Court’s name as the heading for the
                       Notice of Equal Pay Act lawsuit                                                          notice may “mislead class members into thinking that the
                                                                                                                Form was issued by the Court.” Alequin v. Darden Rests.,
                                                                                                                Inc., No. 12-61742-CIV-ROSENBAUM/SELTZER, 2013
                 against Donald J. Trump for President, Inc.                                                    U.S. Dist. LEXIS 108341, at *5 (S.D. Fla. July 31, 2013)

                  (“DJTFP”) on behalf of female employees
              A court authorized this notice. This is not a solicitation from a lawyer.


  TO:             All women employed by Defendant Donald J. Trump for President, Inc.
                  (“DJTFP”) from [date of mailing of notice] May 13, 2016 to the present.                       FordHarrison: As explained at page 17 (footnote 46 )
                                                                                                                of Defendant’s opposition to certification, notice should be
                                                                                                                sent only to those employed after a date three years prior to
  DATE:                                   , 2019                                                                mailing of notice.

  RE:             Equal Pay Act (“EPA”) collective action lawsuit against DJTFP alleging that
                  DJTFP discriminated against female employees nationwide by systematically
                  paying them less than male employees for substantially similar work.
                  Lawsuit making allegation, denied by DJTFP, that DJTFP violated the Equal Pay Act
                  (“EPA”).                                                                                      FordHarrison: Plaintiff’s proposed reference line
                                                                                                                creates an unbalanced impression by stating only Plaintiff’s
                  Alva Johnson v. Donald J. Trump, et al., Case No. 8:19-cv-00475-WFJ-SPF,                      allegations. It should be stated in neutral terms.

                  pending in the United States District Court for the Middle District of Florida.

 1.      Why did I get this notice?

The purpose of this notice is to inform you of the existence of a collective action lawsuit against
DJTFP. The Court has determined that one or more employees of DJTFP that you may be
similarly situated to Alva Johnson, the individual who brought this case. The Court has ordered                 FordHarrison: As proposed by Plaintiff, this is not
that this notice be sent to you, so that you can decide whether to join the lawsuit.                            accurate. The Court, at this stage, will not have made any
                                                                                                                determination about any individual.

The Court has not ruled on the merits of the lawsuit. The Court has only ruled that it is important
that you be notified of the existence of the lawsuit and your opportunity to join the lawsuit, within 60
days from the date of this notice.The Court has only ruled that it is important that you be notified
of the existence of the lawsuit so that you can protect your rights from expiring by joining the
lawsuit.                                                                                                        FordHarrison:           The last sentence of Plaintiff’s
                                                                                                                proposed Section 1 creates an unbalanced impression by its
 2.      What is this lawsuit about?                                                                            reference to “protect[ing] your rights.”

Plaintiff Alva Johnson alleges that she and similarly situated female employees were paid less than their
male counterparts for performing substantially work. DJTFP disputes these allegations and contends that
its compensation policies were lawful. Plaintiff seeks, among other relief, front-pay, back wages,
liquidated damages (in an amount equal to back wages) or interest, attorneys’ fees, and litigation costs, for
herself and other similarly situated employees. DJTFP denies that Plaintiff or any member of the
proposed class is entitled to additional pay, or to any of the other damages and relief Plaintiff
claims.Plaintiff Alva Johnson alleges that she and similarly situated female employees nationwide
were paid less than their male counterparts for performing substantially similar work, and that this
    Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 3 of 9 PageID 415




pay disparity was the result of a common scheme carried out by DJTFP’s management and
upheld via DJTFP’s centralized decision-making and policies. Plaintiff seeks, among other relief,
front-and back-pay, liquidated damages (in an amount equal to back wages) or interest, attorneys’
fees, and litigation costs for herself and other similarly situated employees.                       FordHarrison: Plaintiff’s proposed Section 2
                                                                                                    includes an inflammatory reference to a “scheme,” and
                         For more information, please visit [insert website]                        creates an unbalanced impression by stating both Plaintiff’s
                                                                                                    theory of liability and the damages sought, before
                                                                                                    mentioning Defendant’s denial of liability, and by failing to
                                                 1                                                  state that Defendant denies that damages are owed.
                                                                                                     FordHarrison: Defendant has no objection to this
                                                                                                    term, as long as the website is the website of a claims
                                                                                                    administrator, and as long as the content of the website is
                                                                                                    determined by agreement of the parties or by Court Order.
     Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 4 of 9 PageID 416




DJTFP disputes these allegations and contends that its compensation policies are lawful.                      FordHarrison: Comparable text has been included in
                                                                                                              Defendant’s proposed Section 2. In any case, Defendant’s
                                                                                                              perspective on the case should not be separated out from
4.      How can I join the lawsuit?                                                                           Plaintiff’s description as a single line on the next page.


If you are a potential collective member as defined on page 1, you may choose to join this suit
(that is, you may “opt in”). To opt in, you must submit a “Consent to Join” form by [insert
date 90 days from date of mailing]. You can submit the Consent to Join form on the web at
[website], by email to [email address], by fax to [fax #], or by mail to [mailing address]. To
be timely, the form must be postmarked or received by [insert date 90 days from date of
mailing]. A Consent to Join form and stamped envelope are enclosed with this notice.                           FordHarrison: Section 3 should be moved. In
                                                                                                              essence, Section 3 invites the reader to join the lawsuit,
                                                                                                              before explaining the implications of doing so. Section 4,
6.3.    What happens if I join the lawsuit?                                                                   “What happens if I join the lawsuit?” should be relabeled as
                                                                                                              Section 3, Section 5, Section 4, “What happens if I do not
                                                                                                              join the lawsuit?” should be relabeled as Section 4, and
If you file a Consent to Join form, you will become a party to Ms. Johnson’s lawsuit. This means that         Section 3 should be moved, so that it follows the new
you will be bound by all orders of the Court, and will be barred from pursuing in any other lawsuit or in     Section 4, and relabeled as Section 5. Other proposed
                                                                                                              changes to this section appear below.
any other forum EPA claims similar to those asserted in the lawsuit. You will be represented by Ms.
Johnson and her counsel, and authorize them to make decisions on your behalf regarding the lawsuit,
including any settlement. You may be required to participate in discovery and trial, which may include
testifying at a deposition or in court, or both, and providing documents and information, through your
lawyers, to DJTFP. If DJTFP successfully requests that the Court order the Plaintiffs to pay DJTFP’s
attorneys’ fees and/or costs, you could be required to pay a share of those attorneys’ fees and costs. If
you file a Consent to Join form, you agree that the Court’s orders will apply to you, whether
they are favorable or unfavorable (that is, whether the Plaintiff wins her case against DJTFP or
not). You also agree that you will be represented by the Plaintiff and her counsel and authorize
them to make decisions on your behalf regarding the lawsuit, including any settlement. These
decisions and agreements will then be binding on you.                                                         FordHarrison:              Plaintiff’s proposed Section 4,
Plaintiff’s attorneys will not charge you directly for their work in this case. If there is no                (which we have argued should be Section 3), does not fully
                                                                                                              apprise the reader of the implications of opting in. Also, the
recovery (i.e., if Plaintiff recovers no money from DJTFP), you will not have to pay Ms.                      parenthetical in the first paragraph of Section 4 suggests a
Johnson’s the attorneys for any of their work. If there is a recovery, Plaintiff’s attorneys will             limitation on the extent to which an individual who opts in
receive whatever attorneys’ fees the Court orders. Those fees may be subtracted from the                      will be bound by court orders.
recovery obtained from DJTFP, or they may be paid separately by DJTFP, or they may be a
combination of the two.
 7.4. What happens if I do not join the lawsuit?

If you choose not to join this lawsuit, you will not be affected by any judgment in the lawsuit
relating to the EPA claim, whether favorable or unfavorable. However, you will not be able to
receive any money that may be recovered in the lawsuit. If you choose not to join this lawsuit, you
will have the right to file your own lawsuit. If you do file your own lawsuit, you will have the right to
decide whether or not you want to be represented by an attorney, and you and your attorney would
decide what obligations you have concerning payment for your attorney’ services. You may file your
own lawsuit and select the attorney of your choice at your own expense.                                       FordHarrison:             Plaintiff’s proposed Section 5,
                                                                                                              (which we have argued should be Section 4), incorrectly
                                                                                                              suggests that if an individual chooses not to opt in, and to
       How can I join the lawsuit?                                                                            pursue her own lawsuit, she would be required to be
                                                                                                              represented by counsel and to incur expenses in connection
                                                                                                              with such representation.
If you are female and were an employee of DJTFP between [enter date of mailing of Notice] and the
present, and if you were paid less than a male employee who was employed by DJTFP in a position with
job duties substantially similar to your duties, then you may choose to join this lawsuit (that is, you may
“opt in”). To opt in, you must submit a “Consent to Join” form by [enter date 60 days from date of
mailing of notice]. You may submit the Consent to Join form by completing the form and mailing it in
       Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 5 of 9 PageID 417




 the enclosed, stamped envelope. To be timely, the mailing must be post-marked on or before the 60th day
 from the mailing of this notice.                                                                             FordHarrison:              Plaintiff’s proposed Section 3
                                                                                                              (which we have argued should be Section 5) should be
                                                                                                              revised, for several reasons. First, it refers to a definition of
3.5.   What happens next?                                                                                     “potential collective member,” which it states is “on page 1,”
                                                                                                              but there is no such definition. Second, it affords 90 days for
                                                                                                              opting in when, as argued in Defendant’s opposition to
 The lawsuit will proceed. It may take many months or years for the lawsuit to reach a conclusion. It         certification, the opt in period should be limited to 60 days.
 may be resolved by a negotiated agreement between the parties, by a court order dismissing the lawsuit,      Third, although the notice contemplates that a stamped
 or by trial. If you join the lawsuit, Plaintiff’s counsel may contact you from time to time, to update you   envelope will be included, which will afford a simple, cost-
                                                                                                              free means of opting in, with clear verification (by post-
 on the status of the lawsuit, or to inform you of actions that you may be required to take. The lawsuit      mark) as to whether a consent to join was timely, Section 3
 will proceed toward trial, which could take many months or years. If your contact information                proposes allowing consents to be made via the web, by
 changes, and you want Plaintiff’s counsel to be able to contact you (e.g., to update you about               email or by fax. Each of those methods creates a risk of
                                                                                                              uncertainty as to the timeliness of consent to join. Because
 the case, to send you money from any settlement or judgment, etc.), you may provide your                     enclosing a stamped envelope affords an opportunity to join
 updated contact information to Plaintiff’s counsel (whose information is available at                        without cost or burden, there is no reason to allow other
 www.tzlegal.com and in Section 7, below).                                                                    methods that could create uncertainty concerning timeliness.
                                                                                                              We note that Plaintiff has cited authority for the proposition
                                                                                                              that notice may be sent by email; she has not cited any
 For more information, please visit [insert website]                                                          authority for allowing consent to be effectuated by email (or
                                                                                                              by fax or web).
                                                       2                                                      FordHarrison:            Plaintiff’s proposed Section 6
                                                                                                              assumes the individual has decided to join the lawsuit, and
                                                                                                              creates a misimpression that the lawsuit will proceed to trial,
                                                                                                              and that counsel will “be able to contact” someone who joins
                                                                                                              “to send you money.” Both suggestions suggest an outcome,
                                                                                                              which in turn suggests that the Court has prejudged the case
                                                                                                              or made determinations favorable to Plaintiff, and tend to
                                                                                                              create unjustified expectations, and therefore are improper.

                                                                                                              FordHarrison:          For reasons explained in
                                                                                                              Defendant’s opposition memorandum, putative class
                                                                                                              members should not be communicating with Class Counsel.
     Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 6 of 9 PageID 418




7.     Your legal representation if you join

If you choose to join this suit, you will be bound by decisions of Class Counsel, who are
named below. You also have the right to select and be represented by your own counsel.

If you choose to join this suit, you will be represented by the Plaintiffs through their attorneys.
The attorneys are                                                                                     FordHarrison:            Section 7 should advise putative
Hassan A. Zavareei                                     Tanya S. Koshy                                 class members of their right to elect to be represented by
Trial Counsel                                                                                         counsel of their own choosing.
                                                       TYCKO & ZAVAREEI LLP
Katherine M. Aizpuru
                                                       1970 Broadway, Suite 1070
TYCKO & ZAVAREEI LLP
                                                       Oakland, CA 94612
1828 L Street NW, Suite 1000
                                                       P: (510) 250-3298
Washington, D.C. 20036
                                                       F: (202) 973-0950
P: (202) 417-3667
                                                       tkoshy@tzlegal.com
F: (202) 973-0950
hzavareei@tzlegal.com
                                                       F. Paul Bland Karla
kaizpuru@tzlegal.com
                                                       Gilbride PUBLIC
                                                       JUSTICE, P.C. 1620 L
Janet Varnell (Fla. Bar No. 71072)
                                                       Street NW, Suite 630
Brian W. Warwick, (Fla. Bar No. 0605573)
                                                       Washington, DC 20036
VARNELL & WARWICK, PA
                                                       (202) 797-8600
P.O. Box 1870
Lady Lake, FL 32158-1870
                                                       Jennifer Bennett
P: 352-753-8600
                                                       PUBLIC JUSTICE, P.C.
F: 352-503-3301
                                                       475 14th Street, Suite 610
jvarnell@varnellandwarwick.com
                                                       Oakland, CA 94612
bwarwick@varnellandwarwick.com
                                                       (510) 622-8150



If you would like further information about this lawsuit or have questions about the procedure or
deadline for filing a Consent to Join form, please contact Plaintiffs’ counsel.                       FordHarrison:          For reasons explained in
                                                                                                      Defendant’s opposition memorandum, putative class
                                                                                                      members should not be communicating with Class Counsel.
8.     This notice has been authorized by the Court.

This notice and its contents have been authorized by the United States District Court for the
Middle District of Florida, Tampa Division, the Honorable William F. Jung presiding. The
Court has taken no position regarding the merits of Plaintiff’s claims or of DJTFP’s defenses.




                         For more information, please visit [insert website]

                                                  3
     Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 7 of 9 PageID 419




                                       Consent To Join Form

        I am a woman who was employed by Donald J. Trump for President, Inc. ("DJTFP")
 between [date of mailing of notice]May 13, 2016 and the present.                                            FordHarrison:            As explained at page 17 (footnote
                                                                                                             46 ) of Defendant’s opposition to certification, notice should
                                                                                                             be sent only to those employed after a date three years prior
         I choose to participate in the lawsuit titled Alva Johnson v. Donald J. Trump, et al., Case No.     to mailing of notice.
 8:19-cv-00475-WFJ-SPF (M.D. Fla.) to recover monetary damages under the federal Equal Pay Act
                                                                                                             FordHarrison:             This clause suggests that damages
 ("EPA"), 29 U.S.C. § 216(b).                                                                                will be recovered, and thereby that the Court has made such
                                                                                                             a determination, and creates unjustified expectations by
         I choose to be represented in this action by the named plaintiff and Tycko & Zavareei LLP,          improperly implying that an individual who chooses to
 Varnel & Warwick, PA, and Public Justice, P.C. ("Plaintiff's Counsel"). I agree to be bound by their        participate will recover monetary damages.
 decisions in the litigation and by any adjudication of this action by a court, whether it is favorable or
 unfavorable. I understand that reasonable costs expended by Plaintiff's Counsel on my behalf will be
 deducted from any settlement or judgment amount on a pro-rata basis among all other plaintiffs. I
 understand that Plaintiff's Counsel will petition the Court to award them attorneys' fees and costs
 from any settlement or judgment.

        I also consent to join any separate or subsequent action to assert my claims against DJTFP,
 and/or any related entities or persons potentially liable.                                                  FordHarrison:             This paragraph onstitutes an
                                                                                                             unlawful solicitation to join other lawsuits, and should be
                                                                                                             stricken.


Print Name:



Signature:
    Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 8 of 9 PageID 420




Date:



                     PRIVILEGED ATTORNEY-CLIENT COMMUNICATION

                    Additional Information Regarding The Consent To Join Form

This form has been completed with your personal, non-work contact information, so that we (your
attorneys) can stay in touch to update you regarding the lawsuit's progress, and so that we can give
you your share of any money that is recovered (if any) from DJTFP on your behalf. If any of the        FordHarrison:             The first sentence should be
information below is incorrect, please provide correct information contact us to correct your          stricken because it is unnecessary, and assumes that putative
                                                                                                       class members will select Class Counsel as their attorneys.
information (our contact information is below).                                                        The second should be modified because, for reasons
                                                                                                       explained in Defendant’s opposition, putative class
                                                                                                       members should not be communicating with Class Counsel.
Name:

Address:

City, State, Zip:

Telephone Number(s):

E-Mail Address:

     •   This lawsuit asserts Equal Pay Act claims on behalf of female employees of Donald J.
         Trump for President, Inc. ("DJTFP") who were systematically paid less than their               FordHarrison:             This entire bullet should be stricken
         male counterparts for substantially similar work from May 13, 2016 to the present.            because it creates an unbalanced impression by stating only
                                                                                                       Plaintiff’s allegations. In addition, the text from “who were”
                                                                                                       to the end should be stricken because it implies that the
                                                                                                       Court has made a determination, and further is inflammatory.
Case 8:19-cv-00475-WFJ-SPF Document 42-3 Filed 05/28/19 Page 9 of 9 PageID 421




•   It is illegal for any employer to retaliate against an individual for exercising his or her rights
    (such as by participating in this lawsuit, signing or submitting this document, or talking to        FordHarrison:             This statement should be stricken
    attorneys about his or her rights).                                                                  because it is inflammatory, and constitutes an improper
                                                                                                         solicitation. There is no allegation of retaliation in this
                                                                                                         lawsuit. See Reese v. Fla. BC Holdings, LLC, No. 6:17-cv-
•   If you have any questions or wish to update your contact information, please contact                 1574-Orl-41GJK, 2018 U.S. Dist. LEXIS 73343, at *17
                                                                                                         (M.D. Fla. Mar. 16, 2018) (FLSA notice should not include
    Hassan Zavareei or Kate Aizpuru at Tycko & Zavareei LLP by caling (202) 973-0900, or by              reference to retaliation where Plaintiff has not asserted a
    emailing hzavareeiBtzlegal.com or kaizpuruBtzlegal.com. You may also visit [insert website]          retaliation claim), adopted in relevant part by,2018 U.S.
    for more information.                                                                                Dist. LEXIS 73892 (M.D. Fla. Apr. 30, 2018).


•   Please feel free to share this form and information with others who may be eligible
                                                                                                         FordHarrison:          For reasons explained in
    to participate in this collective action lawsuit.                                                    Defendant’s opposition memorandum, putative class
                                                                                                         members should not be communicating with Class Counsel.

                                                                                                         FordHarrison:              This text improperly invites
                                                                                                         putative class members to serve as Plaintiff’s agents in
                                                                                                         distributing the notice and encouraging others to opt in.
                                                                                                         Notice should be supervised by the Court, and should be
                                                                                                         communicated, if at all, only in accordance with the
                                                                                                         procedures approved by the Court. Plaintiff should not be
                                                                                                         permitted to, in effect, deputize other individuals to
                                                                                                         encourage others to join.
Case 8:19-cv-00475-WFJ-SPF Document 42-4 Filed 05/28/19 Page 1 of 6 PageID 422




                     EXHIBIT 4
Case 8:19-cv-00475-WFJ-SPF Document 42-4 Filed 05/28/19 Page 2 of 6 PageID 423

                       Notice of Equal Pay Act lawsuit
                 against Donald J. Trump for President, Inc.
                  (“DJTFP”) on behalf of female employees
              A court authorized this notice. This is not a solicitation from a lawyer.


  TO:             All women employed by Defendant Donald J. Trump for President, Inc.
                  (“DJTFP”) from [date of mailing of notice] to the present.

  DATE:                                   , 2019

  RE:             Lawsuit making allegation, denied by DJTFP, that DJTFP violated the Equal Pay
                  Act (“EPA”).

                  Alva Johnson v. Donald J. Trump, et al., Case No. 8:19-cv-00475-WFJ-SPF,
                  pending in the United States District Court for the Middle District of Florida.

 1.      Why did I get this notice?

The purpose of this notice is to inform you of the existence of a collective action lawsuit against
DJTFP. The Court has determined that one or more employees of DJTFP may be similarly
situated to Alva Johnson, the individual who brought this case. The Court has ordered that this
notice be sent to you, so that you can decide whether to join the lawsuit.
The Court has not ruled on the merits of the lawsuit. The Court has only ruled that it is important
that you be notified of the existence of the lawsuit and your opportunity to join the lawsuit, within 60
days from the date of this notice.


 2.      What is this lawsuit about?

Plaintiff Alva Johnson alleges that she and similarly situated female employees were paid less than their
male counterparts for performing substantially work. DJTFP disputes these allegations and contends that
its compensation policies were lawful. Plaintiff seeks, among other relief, front-pay, back wages,
liquidated damages (in an amount equal to back wages) or interest, attorneys’ fees, and litigation costs, for
herself and other similarly situated employees. DJTFP denies that Plaintiff or any member of the
proposed class is entitled to additional pay, or to any of the other damages and relief Plaintiff claims.



                                                       1
 3. 8:19-cv-00475-WFJ-SPF
Case  What happens if I join theDocument
                                lawsuit? 42-4 Filed 05/28/19 Page 3 of 6 PageID 424

 If you file a Consent to Join form, you will become a party to Ms. Johnson’s lawsuit. This means that
 you will be bound by all orders of the Court, and will be barred from pursuing in any other lawsuit or in
 any other forum EPA claims similar to those asserted in the lawsuit. You will be represented by Ms.
 Johnson and her counsel, and authorize them to make decisions on your behalf regarding the lawsuit,
 including any settlement. You may be required to participate in discovery and trial, which may include
 testifying at a deposition or in court, or both, and providing documents and information, through your
 lawyers, to DJTFP. If DJTFP successfully requests that the Court order the Plaintiffs to pay DJTFP’s
 attorneys’ fees and/or costs, you could be required to pay a share of those attorneys’ fees and costs.
 Plaintiff’s attorneys will not charge you directly for their work in this case. If there is no recovery
 (i.e., if Plaintiff recovers no money from DJTFP), you will not have to pay Ms. Johnson’s
 attorneys for any of their work. If there is a recovery, Plaintiff’s attorneys will receive whatever
 attorneys’ fees the Court orders. Those fees may be subtracted from the recovery obtained from
 DJTFP, or they may be paid separately by DJTFP, or they may be a combination of the two.

     4.     What happens if I do not join the lawsuit?

 If you choose not to join this lawsuit, you will not be affected by any judgment in the lawsuit
 relating to the EPA claim, whether favorable or unfavorable. However, you will not be able to
 receive any money that may be recovered in the lawsuit. If you choose not to join this lawsuit, you
 will have the right to file your own lawsuit. If you do file your own lawsuit, you will have the right to
 decide whether or not you want to be represented by an attorney, and you and your attorney would
 decide what obligations you have concerning payment for your attorney’ services.

5.        How can I join the lawsuit?

 If you are female and were an employee of DJTFP between [enter date of mailing of Notice] and the
 present, and if you were paid less than a male employee who was employed by DJTFP in a position
 with job duties substantially similar to your duties, then you may choose to join this lawsuit (that is,
 you may “opt in”). To opt in, you must submit a “Consent to Join” form by [enter date 60 days from
 date of mailing of notice]. You may submit the Consent to Join form by completing the form and
 mailing it in the enclosed, stamped envelope. To be timely, the mailing must be post-marked on or
 before the 60th day from the mailing of this notice.

6.        What happens next?

 The lawsuit will proceed. It may take many months or years for the lawsuit to reach a conclusion. It
 may be resolved by a negotiated agreement between the parties, by a court order dismissing the lawsuit,
 or by trial. If you join the lawsuit, Plaintiff’s counsel may contact you from time to time, to update you
 on the status of the lawsuit, or to inform you of actions that you may be required to take.


                                                       2
Case 8:19-cv-00475-WFJ-SPF Document 42-4 Filed 05/28/19 Page 4 of 6 PageID 425



7.     Your legal representation if you join

If you choose to join this suit, you will be bound by decisions of Class Counsel, who are
named below. You also have the right to select and be represented by your own counsel.

Hassan A. Zavareei                                  Tanya S. Koshy
Trial Counsel                                       TYCKO & ZAVAREEI LLP
Katherine M. Aizpuru                                1970 Broadway, Suite 1070
TYCKO & ZAVAREEI LLP                                Oakland, CA 94612
1828 L Street NW, Suite 1000                        P: (510) 250-3298
Washington, D.C. 20036                              F: (202) 973-0950
P: (202) 417-3667                                   tkoshy@tzlegal.com
F: (202) 973-0950
hzavareei@tzlegal.com                               F. Paul Bland Karla
kaizpuru@tzlegal.com                                Gilbride PUBLIC
                                                    JUSTICE, P.C. 1620 L
Janet Varnell (Fla. Bar No. 71072)                  Street NW, Suite 630
Brian W. Warwick, (Fla. Bar No. 0605573)            Washington, DC 20036
VARNELL & WARWICK, PA                               (202) 797-8600
P.O. Box 1870
Lady Lake, FL 32158-1870                            Jennifer Bennett
P: 352-753-8600                                     PUBLIC JUSTICE, P.C.
F: 352-503-3301                                     475 14th Street, Suite 610
jvarnell@varnellandwarwick.com                      Oakland, CA 94612
bwarwick@varnellandwarwick.com                      (510) 622-8150


8.     This notice has been authorized by the Court.

This notice and its contents have been authorized by the United States District Court for the
Middle District of Florida, Tampa Division, the Honorable William F. Jung presiding. The
Court has taken no position regarding the merits of Plaintiff’s claims or of DJTFP’s defenses.




                                                3
Case 8:19-cv-00475-WFJ-SPF Document 42-4 Filed 05/28/19 Page 5 of 6 PageID 426


                                       Consent To Join Form

        I am a woman who was employed by Donald J. Trump for President, Inc. ("DJTFP")
 between [date of mailing of notice] and the present.

         I choose to participate in the lawsuit titled Alva Johnson v. Donald J. Trump, et al., Case No.
 8:19-cv-00475-WFJ-SPF (M.D. Fla.) under the federal Equal Pay Act ("EPA"), 29 U.S.C. § 216(b).

         I choose to be represented in this action by the named plaintiff and Tycko & Zavareei LLP,
 Varnel & Warwick, PA, and Public Justice, P.C. ("Plaintiff's Counsel"). I agree to be bound by their
 decisions in the litigation and by any adjudication of this action by a court, whether it is favorable or
 unfavorable. I understand that reasonable costs expended by Plaintiff's Counsel on my behalf will be
 deducted from any settlement or judgment amount on a pro-rata basis among all other plaintiffs. I
 understand that Plaintiff's Counsel will petition the Court to award them attorneys' fees and costs
 from any settlement or judgment.



Print Name:



Signature:



Date:
Case 8:19-cv-00475-WFJ-SPF  Document 42-4 Filed
                PRIVILEGED ATTORNEY-CLIENT      05/28/19 Page 6 of 6 PageID 427
                                              COMMUNICATION

                    Additional Information Regarding The Consent To Join Form

If any of the information below is incorrect, please provide correct information.


Name:


Address:


City, State, Zip:


Telephone Numbers:


Email address:
